Davis, P. J.
‘ In the absence of fraud or imposition the receipt delivered by the agent of the defendant to the person shipping the packages must be held to be the contract between the parties.
We see no facts in the papers upon which this case can be dis*197tinguished from cases lately decided by the Court of Appeals, and which must be deemed to settle the law of this State. See Belger v. Dinsmore, 51 N. Y. 166; Collender v. Dinsmore, 55 id. 200; Wetzell v. Dinsmore, 54 id. 496; Magnin v. Dinsmore, 56 id. 168; Long v. N. Y. C. R. R. Co., 50 id. 76; Root v. Great W. R. R. Co., 45 id. 524; Reed v. U. S. Ex. Co., 48 id. 462; Babcock v. L. S. & M. S. Railway Co., 49 id. 491; Breese v. U. S. Telegraph Co., 48 id. 132.
We should be quite certain to come in conflict with some one or more of these'cases were we to hold that there was any thing in this case to justify the court below in holding, or the jury in finding, that the plaintiffs were not bound by the terms of the receipt. This we think is the controlling question. It is not material whether or not the plaintiff’s agent paid a greater or less than usual freight for carriage; nor was it legitimate to show what defendant’s agent said or promised about making the loss good after the recovery of the safe. He was not shown to be authorized to make any such promise, or to bind defendant by such declarations or admissions.
The judgment is, therefore, affirmed.

Judgment affirmed.